DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 May 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-17, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurashige (2012/0044553).
With respect to claim 1, Kurashige teaches an illumination device (Fig. 3) comprising: a point light source (210 and 211) generation part which generates a point light source (Fig. 3); a diffractive optical element (240 and/or 250; see: paragraph 121 and Fig. 3) which forms a predetermined illumination area on a predetermined illumination target surface (260) by diffracted light generated by diffracting parallel light incident at a predetermined incident angle (Fig. 3); a collimating optical system (212) which shapes divergent light from the point light source into parallel light (Fig. 3); and a light scanning part (220 and 225) which scans light by emitting the incident light while changing a direction of the light (Fig. 3), wherein the point light source, the light scanning part, the collimating optical system, and the diffractive optical element are arranged such that the divergent light from the point light source is incident on the diffractive optical element from one of the light scanning part and the collimating optical system through another (Fig. 3), the collimating optical system is arranged such that a front focal position of the collimating optical system coincides with a position of the point light source (Fig. 3), and the incident angle of the parallel light incident on the diffractive optical element is changed by scanning of the light scanning part (Fig. 3).
As for claim 5, Kurashige teaches wherein the divergent light from the point light source is given to the light scanning part through the collimating optical system, and the parallel light shaped by the collimating optical system is incident on the light scanning part, and the incident angle of parallel light incident on the diffractive optical element is changed by the scanning of the light scanning part (Fig. 3).  
As for claim 6, Kurashige teaches wherein the light scanning part (220 and 225) includes a transmission type scanning body (220) which emits light incident on a first surface from a second surface and a scanning mechanism which performs scanning while rotating the transmission type scanning body about at least one axis (via 225), and the parallel light from the collimating optical system is transmitted through the transmission type scanning body to be directed to the diffractive optical element , and a direction of the parallel light transmitted through the transmission type scanning body is changed in at least one direction by the scanning of the scanning mechanism (Figs. 3-5 and paragraphs 86-88 & 104).  
As for claim 7, Kurashige teaches wherein a light scanning part includes a reflection type scanning body (paragraph 104) having a reflection surface which reflects and emits incident light and a scanning mechanism which performs scanning while rotating the reflection type scanning body about at least one axis, and the parallel light from the collimating optical system is reflected by the reflection type scanning body to be directed to the diffractive optical element, and a direction of the parallel light reflected by the reflection type scanning body is changed in at least one direction by the scanning of the scanning mechanism (Fig. 3 and paragraph 104).  
As for claim 8, Kurashige teaches wherein the light scanning part performs periodic scanning in at least one direction, and the incident angle of the parallel light incident on the diffractive optical element changes periodically (Figs. 4-5 and paragraphs 86-88).  
As for claim 9, Kurashige teaches wherein the diffractive optical element is formed with a diffraction pattern of which a diffraction direction changes according to the change of the incident angle of the parallel light (Figs. 3-5 and paragraph 86-88).  
As for claim 10, Kurashige teaches wherein the diffractive optical element is formed with a diffraction pattern in which at least one of a position, shape, and area of the illumination area formed on the predetermined illumination target surface changes according to the change of the incident angle of the parallel light (Figs. 3-5 and paragraphs 86-88).  
As for claim 11, Kurashige teaches wherein the diffractive optical element is configured by a hologram element which forms a reproduced image on the predetermined illumination target surface by the diffracted light, and the illumination area is formed by the reproduced image (Figs. 4-5 and paragraphs 86-88).  
As for claim 12, Kurashige teaches wherein an interference fringe of object light from a diffusion plate of a predetermined shape and parallel reference light is recorded in the hologram element, and when the light scanning part scans the parallel light incident on the hologram element, scanning is performed to increase or decrease a reference angle with an incident angle of the parallel reference light as the reference angle (Figs. 4-5 and paragraphs 86-91).  
As for claim 13, Kurashige teaches wherein the hologram element is a CGH in which the interference fringe obtained by computer calculation is recorded (paragraphs 93-96).  
As for claim 14, Kurashige teaches wherein the diffractive optical element (240 and/or 250) includes a plurality of element diffractive optical parts, and each of the element diffractive optical parts forms the same illumination area on the illumination target surface on the basis of parallel incident light incident at a common reference angle (Fig. 3).  
As for claim 15, Kurashige teaches wherein the diffractive optical element includes the plurality of element diffractive optical parts arranged in a two-dimensional matrix on a predetermined arrangement plane (paragraphs 90-92).  
As for claim 16, Kurashige teaches wherein the light scanning part has a function of two-dimensionally scanning light by emitting the light while changing a direction of the incident light with respect to two orthogonal directions, and a position of an illumination area formed on the illumination target surface is changed two-dimensionally (Figs. 3-5).  
As for claim 17, Kurashige teaches wherein when an aggregate area of a plurality of different illumination areas formed on the illumination target surface is called an illumination zone, the light scanning part performs scanning at a speed where the illumination zone is visually recognized as a single area by a human eye (paragraph 126).  
As for claim 22, Kurashige teaches wherein the point light source generation part (210 and 211) includes a laser light source (210) and a diverging lens (211) which diverges laser light generated by the laser light source, and the point light source is generated at a position of the diverging lens (Fig. 3).  
As for claim 23, Kurashige teaches wherein a point light source generation part of a first illumination device generates a red point light source, a point light source generation part of a second illumination device generates a green point light source, and a point light source generation part of a third illumination device generates a blue point light source, a diffractive optical element of the first illumination device forms a red illumination area, a diffractive optical element of the second illumination device forms a green illumination area, and a diffractive optical element of the third illumination device forms a blue illumination area, and a color illumination area of a predetermined color is formed in an overlapping portion of the red illumination area, the green illumination area, and the blue illumination area (Fig. 11).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurashige in view of Takahira et al. (2013/0258689).
With respect to claims 18, 20, 21, and 24, Kurashige teaches all of the claimed elements, as is discussed above, as well as teaching a scanning control part (225) which controls the scanning of the light scanning part (paragraphs 138-140) [claim 18]; 
Kurashige does not explicitly teach a light source control part which controls the turning on-or-off of the point light source generation part, wherein the turning on-or-off of the point light source is controlled by the light source control part in conjunction with the scan control by the scanning control part (claim 18); wherein the point light source generation part includes a laser light source and an optical fiber which guides laser light generated by the laser light source from a root end to a tip end, and the point light source is generated at the tip end of the optical fiber (claim 20); wherein the point light source generation part includes a light source device and a condensing lens which condenses light from the light source device, and the point light source is generated at a condensing position of the condensing lens (claim 21); an attaching part for attachment to a vehicle, wherein the illumination target surface is set on a road surface, and the road surface is illuminated from the vehicle (claim 24). 
As for claim 18, Takahira also drawn to illumination devices, teaches a light source control part which controls the turning on-or-off of the point light source generation part, wherein the turning on-or-off of the point light source is controlled by the light source control part in conjunction with the scan control by the scanning control part (paragraph 530).  
As for claim 20, Takahira teaches wherein the point light source generation part includes a laser light source and an optical fiber which guides laser light generated by the laser light source from a root end to a tip end, and the point light source is generated at the tip end of the optical fiber (Fig. 21 and paragraph 277).  
As for claim 21, Takahira teaches wherein the point light source generation part includes a light source device (2) and a condensing lens (10) which condenses light from the light source device, and the point light source is generated at a condensing position of the condensing lens (Fig. 21).  
As for claim 24, Takahira teaches an attaching part for attachment to a vehicle, wherein the illumination target surface is set on a road surface, and the road surface is illuminated from the vehicle (paragraph 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the light source and control and vehicle application of Takahira with the illumination device of Kurashige, since Takahira teaches the light sources are obvious alternatives and in order to provide greater utility. 
 


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 19, the prior art does not teach or suggest wherein the scanning control part performs scan control such that scanning is performed periodically, the light source control part performs control of turning on at a specific scanning position and turning off at other scanning positions so as to illuminate only the illumination area corresponding to the specific scanning position, along with the other limiting elements of claims 1, 5, 18, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        8/26/2022